Citation Nr: 1704524	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-31 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for coronary artery disease (CAD) and assigned a 10 percent rating, effective October 26, 2009.

The Board observes that in the appellant's substantive appeal received in November 2012, he requested a travel Board hearing before a Veterans Law Judge.  However in correspondence received in March 2015, he withdrew is request for a hearing. 


FINDING OF FACT

The evidence shows that the Veteran takes daily medication for his service-connected CAD; there is no evidence of workload levels greater than 5 METs but not greater than 7 METs or evidence of hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for CAD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The claim on appeal stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have been associated with the claims file.  Relevant post-service medical records and Social Security Administration (SSA) have also been obtained.  The Veteran has not sufficiently identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran was provided VA examinations in April 2010 and December 2013.  These VA examinations, in total, are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's CAD has been rated under Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease).

Under Diagnostic Code 7005, a 10 percent rating will be assigned where a workload of greater than 7 METs but less than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A 30 percent rating will be assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  Id. 

A 60 percent rating will be assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id. 

A 100 percent disability rating is warranted where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Cardiac disabilities are rated, in part, on symptomatology at certain levels of METs.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

Factual Background

Turning to the evidence, the Veteran underwent a VA examination in April 2010.  He confirmed that he had palpitations with lightheadedness and dizzy spells "for years."  He denied having a history of a myocardial infarction or coronary artery disease before 2000.  It was noted that the CAD was treated with Toprol and aspirin.  The Veteran denied problems of chest pain, shortness of breath, palpitations, vertigo, syncope, headaches, or diaphoresis.  He stated that it had been more than nine months since he last had very minimal palpitation that did not last long; he did not have dizziness at that time.  He reported that he stayed active since he has been out of work and was helpful around the house with cleaning and chores.  He also mentioned that he was responsible for doing all the yard work.  During the winter, he was involved with shoveling and snow removal.  He denied any cardiac symptoms during this time.  

The appellant also denied a history of peripheral vascular disease or stroke, or having any interference or needing assistance with his activities of daily living related to his heart disease.  Occupationally, the Veteran had been unemployed since January 20008 when he was laid off due to the economy.  At the time, he was helping his brother clean out a warehouse to hopefully get a new business started.  He denied any effects on his ability to work related to his heart condition.  

The examiner noted that results from a stress test with myocardial perfusion study done in April 2010 revealed that the appellant achieved a METs level of 11.5 with an ejection fraction of 62 percent with normal perfusion study.  In relevant part, the examiner diagnosed CAD, stable without residual disability.  

A subsequent medical record dated in October 2012 demonstrated that an x-ray was provided due to chest pain following trauma.  The x-ray impression revealed a small left pleural effusion; diffuse emphysematous changes, a 3 millimeter nodule of the upper right lobe; and a left rib fracture.  See VBMS Medical Treatment Record - Non-Government Facility, received 10/29/2012.  In the accompanying VA medical records, it was noted that the Veteran was on duty working as a housekeeping employee when he slipped on a wet floor and fell.  He complained of pain to the left anterior, approximately the 6th rib, and posterior, 4-5th ribs.  See Virtual VA CAPRI p. 25, received 11/21/2013.  Subsequent records demonstrate that the appellant's CAD was stable.  Id. at p. 9.  

The Veteran was provided an additional VA examination in December 2013.  At that time, the examiner noted that the treatment plan included taking continuous medication for his diagnosed CAD, which consisted of aspirin and daily metoprolol bid.  The Veteran denied any lightheadedness, dizziness, or palpitations since his ablation procedures.  The examiner noted percutaneous coronary intervention in 2000.  However, there was no evidence of myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator, or congestive heart failure.  

The examiner noted a known history of CAD from prior cardiac catheterization done in March 2007, which demonstrated nonocclusive CAD.  Per the Veteran, symptoms from SVT had not recurred since his ablation procedure in March 2007.  In the examiner's opinion, a review of medical records did not support evidence of worsening CAD.  The examiner noted that the appellant's metoprolol was increased from worsening hypertension that is more likely to be independent from his known diagnosis of CAD.

MET testing was not conducted during the examination.  Notwithstanding, the examiner concluded that given the stability of the appellant's disease and the lack of interval events, the 2010 stress test and perfusion studies continued to be representative of his current cardiac function.  The examiner also determined that the Veteran's heart disability did not impact his ability to work.  

Analysis

Following a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's CAD is not warranted for any portion of the rating period on appeal.  In this regard, the evidence shows that the Veteran has required continuous medication to treat his CAD, which was otherwise determined to be stable.  Although an October 2012 x-ray was conducted following chest-pain due to trauma, there is no indication that the trauma or pain was related to the appellant's CAD.  Furthermore, at the time of the April 2010 VA examination, he denied problems of chest pain, shortness of breath, palpitations, vertigo, syncope, headaches, or diaphoresis.  Additionally, during the December 2013 VA examination, he denied any lightheadedness, dizziness, or palpitations since his ablation procedures.  There is no indication that the CAD resulted in dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 5 METs but not greater 7 or evidence of cardiac hypertrophy and dilatation as required for the next higher rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  As such, a rating in excess of 10 percent is not warranted.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not have received a higher rating under another diagnostic code.  See 38 C.F.R. § 4.104. 

The Board observes the Veteran's assertions that a rating in excess of 10 percent is warranted for his CAD as he has had 3 surgical procedures to clear out the arteries of his heart.  VBMS VA 21-4138 Statement in Support of Claim, received 02/28/2011.  The evidence reveals that the appellant had procedures in 2000 and 2007, which include a supraventricular tachycardia ablation.  See VMBS Medical Treatment Record - Non-Government Facility p. 11-15, received 10/26/2009.  However, since the filing of claim in October 2009, the appellant's CAD has been found to be stable.  Thus, as noted herein, a rating in excess of 10 percent is not warranted.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial rating in excess of 10 percent for coronary artery disease must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's CAD are fully considered by the rating criteria.  Continuous use of medication was addressed by the criteria and discussed in the evaluation.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


Individual Unemployability due to Service-connected Disabilities

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest that the Veteran's CAD has rendered him unemployable.  During the April 2010 VA examination, the appellant reported that he was laid off due to the economy and had been assisting his brother in cleaning a warehouse in preparation for attempting to start a business.  He denied any effects on his ability to work related to his heart condition.  While records from SSA demonstrate that he appellant filed a claim for benefits in 2011 due, in part, to his CAD, subsequent VA medical records dated in 2012 suggest that the Veteran is employed in housekeeping.  Further, the December 2013 VA examiner opined that that Veteran's CAD did not impact his ability to work.  As such, Rice is inapplicable to this case.


ORDER

Entitlement to an initial rating in excess of 10 percent for coronary artery disease is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


